Appellant, a licensed sanipractor, was tried and found guilty by a jury upon a charge of practicing surgery without a license. From a judgment and sentence upon the verdict, he has appealed.
[1] In everything relating to the nature of the charge, the evidence offered and the instructions given, this case is in all respects similar to and governed by the case of State v. Lydon,170 Wash. 354, 16 P.2d 848, recently decided. We do not feel called upon to enter into a re-examination of the questions decided in that case, but are content to follow it. Therefore, this judgment must be affirmed unless some trial error occurred to the prejudice of appellant. *Page 132
[2] The only error here assigned not decided adversely to the appellant by the Lydon case, is one based upon the cross-examination by the state of one of appellant's witnesses. We have gone to the statement of facts for the full transcript of the direct and cross-examination of this witness, and after a careful study of all that the record reveals, we are satisfied that the cross-examination complained of was wholly proper and justified for the purpose of showing the personal interest of the witness in the outcome of the trial and thus bearing upon the question of his credibility. In all such matters, the trial court has a wide discretion, and here we find nothing at all indicating an abuse of that discretion.
Finding no error, the judgment is affirmed.
BEALS, C.J., STEINERT, MAIN, and BLAKE, JJ., concur.